Citation Nr: 0938165	
Decision Date: 10/07/09    Archive Date: 10/14/09

DOCKET NO.  04-27 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for restrictive lung 
disease.

2.  Entitlement to an initial rating in excess of 30 percent 
for multiple sclerosis.  

3.  Entitlement to an initial rating in excess of 10 percent 
for a right ankle disability.

4.  Entitlement to an initial compensable evaluation for 
hypertension.

5.  Entitlement to an initial compensable evaluation for 
gastroesophageal reflux disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from July 1983 to April 
2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The issues on appeal were previously before the Board in 
March 2007 when they were remanded to cure a procedural 
defect and for additional evidentiary development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.  


REMAND

The Veteran has claimed entitlement to service connection for 
restrictive lung disease.  In its March 2007 remand, the 
Board directed that the RO/AMC should schedule the Veteran 
for an appropriate examination to determine the extent and 
likely etiology of any lung condition found.  The examiner 
was directed to indicate whether the Veteran currently has a 
chronic lung condition, and, if so, whether it is as likely 
as not related to disease or injury shown during military 
service.  The Board specifically set out that the claims 
folder must be reviewed by the examiner and the examiner 
should provide a complete rationale for any opinion given 
without resorting to speculation, resolving any conflicting 
medical opinions rendered, including, specifically, those of 
a January 2003 internal medicine evaluation and a May 2004 
chest x-ray report.  A VA examination was conducted in 
September 2008.  Unfortunately, the examination report does 
not comply with the Board's March 2007 remand directions.  
The examiner diagnosed the presence of restrictive lung 
disease but opined that the disorder was not linked to 
symptomatology noted during active duty.  Unfortunately, the 
examiner did not address, in any way, the January 2003 
internal medicine evaluation and the May 2004 chest x-ray 
report as directed by the Board.  In the case of Stegall v. 
West, 11 Vet. App. 268 (1998), the U.S. Court of Appeals for 
Veterans Claims ("the Court") held that a remand by the 
Board imposes upon the Secretary of the VA a concomitant duty 
to ensure compliance with the terms of the remand.  It was 
further held that where the remand orders of the Board are 
not complied with, the Board errs in failing to insure 
compliance.  The Court also noted that its holdings in that 
case are precedent to be followed in all cases presently in 
remand status.  Id.  

The March 2007 remand directed the RO/AMC to obtain the 
Veteran's vocational rehabilitation records.  It was further 
directed that all efforts to obtain the records should be 
fully documented, and the facility must provide a negative 
response if records are not available.  A review of the 
claims file reveals that this action was not accomplished.  A 
March 2007 letter from VA to the Veteran indicates that the 
AMC requested the Veteran to complete a release to obtain 
this evidence.  This is incorrect as a release is not 
required for VA to obtain vocational rehabilitation records 
generated by a VA facility.  No further attempts were made to 
obtain this evidence.  The Board notes that, associated with 
the claims file, there is a single report of a November 2005 
psychological consultation which was conducted in connection 
with vocational rehabilitation.  No other records have been 
obtained.  It is not apparent to the Board if all the records 
pertaining to vocational rehabilitation have been obtained 
for the Veteran.  These records are potentially applicable to 
the Veteran's increased rating claims.  A remand is required 
to obtain this evidence.  

The Veteran has claimed that his service-connected multiple 
sclerosis is more disabling than the 30 percent evaluation 
currently assigned.  He has reported various symptoms due to 
the disease including problems with vision, left lower 
extremity weakness, back spasms and memory problems, all of 
which have been the subject of VA examinations.  The Veteran 
has also reported, however, that he experiences fatigue, 
bladder problems, headaches, sexual dysfunction, right leg 
symptoms, and problems controlling his hands which he 
attributes to his service-connected multiple sclerosis.  
These symptoms have not been the subject of VA examinations.  
A determination must be made as to whether these symptoms are 
associated with the service connected disability and, if so, 
the extent of disability associated with those found 
connected to the multiple sclerosis.  

The only VA clinical/hospitalization records associated with 
the claims file are dated from 2004 to 2005.  A request 
should be made to determine if the Veteran received medical 
treatment for any of the disabilities on appeal for which 
records have not been obtained.  If the response is positive, 
these records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all 
medical care providers who treated the 
Veteran for any of the disabilities on 
appeal since April 2003.  After securing 
any necessary releases, obtain these 
records which have not already been 
associated with the claims file.  
Regardless of the Veteran's response, 
obtain all outstanding VA medical 
records.  

2.  Obtain the Veteran's vocational 
rehabilitation records from the 
Vocational Rehabilitation and Counseling 
Division, CBLD Building Suite 210-A, 36 
East Seventh Street, Cincinnati, Ohio 
45202.  All efforts to obtain the records 
should be fully documented, and the 
facility must provide a negative response 
if records are not available.  Please 
note a release from the Veteran is not 
required to obtain this evidence from VA.  

3.  Send the claims file to the examiner 
who conducted the September 2008 VA 
digestive conditions, miscellaneous, 
examination and request that the examiner 
prepare an addendum to the examination 
report which resolves any conflicting 
medical opinions pertaining to the 
etiology of the restrictive lung disease 
including, specifically, those of the 
January 2003 internal medicine evaluation 
and the May 2004 chest X-ray report.  

If the examiner who conducted the 
September 2008 VA examination is not 
available, schedule the Veteran for an 
appropriate examination to determine the 
extent and likely etiology of any lung 
condition found.

The examiner should indicate whether the 
Veteran currently has a chronic lung 
condition, and, if so, whether it is as 
likely as not related to disease or 
injury shown during military service.  
The claims folder must be reviewed by the 
examiner and the examiner should provide 
a complete rationale for any opinion 
given without resorting to speculation 
resolving any conflicting medical 
opinions rendered, specifically those of 
the January 2003 internal medicine 
evaluation and the May 2004 chest x-ray 
report.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% 
likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.

4.  The Veteran should be afforded an 
examination to determine the current 
severity of his multiple sclerosis.  The 
claims folder must be made available to 
the examiner in conjunction with the 
examination.  Any testing deemed 
necessary should be performed. 

The VA examiner should obtain a detailed 
clinical history from the Veteran.  All 
pertinent pathology found on examination 
should be noted in the report of the 
evaluation.  

The VA examiner should clearly identify 
all current problems associated with the 
Veteran's multiple sclerosis, and 
indicate whether any such problem(s) 
constitute(s) a separately ratable 
disability.  The VA examiner should also 
identify any nerve(s) affected by 
multiple sclerosis.  The VA examiner 
should discuss the extent, if any, of 
paralysis of the nerves involved.

The VA examiner should additionally offer 
an opinion as to whether it is at least 
as likely as not that the Veteran is 
unable to secure or follow a 
substantially gainful occupation as a 
result of his service-connected multiple 
sclerosis.

5.  Upon completion of the above, 
readjudicate the issues on appeal.  If 
any benefit sought on appeal remains 
denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate. 

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHELLE L. KANE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


